          Case 1:20-mc-00028-JRH Document 1 Filed 12/04/20 Page 1 of 1



                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF GEORGIA



IN RE: Increase in Attorney Admission               )
      Fee for Special Court Fund                    )



                               STANDING ORDER MC-


        On September 16, 2020 a memorandum was issued by the Director of the Administrative

Office of the United States Courts providing notice of an increase in the attorney admission fee

to be collected by the Clerk’s Office of the United States District Court from one hundred eighty

one dollars ($181.00) to one hundred eighty eight dollars ($188.00). This increased attorney fee

is to become effective December 1,2020.

        In order for this Court to maintain its Special Court Fund in the same status it has been in

the past, it is therefore necessary for the attorney admission fee for the Southern District of

Georgia to be established and increased as follows: The fee to be charged commencing

December 1, 2020 will be two hundred thirty-eight dollars ($238.00) for all attorneys seeking to
                                    1
plea and practice in this Court.

        IT IS ORDERED that the Clerk of Court for the Southern District of Georgia shall

continue the maintenance and use of this trustee account as previously ordered by this Court in

its orders dated February 22, 1984, August 21, 1992 and May 6, 1997.


        ORDER ENTERED,this               4^day of December„J2Q2.0.



                                                    J. RANBAL HALL, CHIEF JUDGE
                                                    UNITED STATES DISTRICT COURT


^ This fGG includes the new $188.00 Administrative Office Fee and the established $50.00 Local Court Fee.
